IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gonzalo Montanez,                                :
                Appellant                        :
                                                 :
         v.                                      :   No. 1150 C.D. 2018
                                                 :   SUBMITTED: May 3, 2019
Commonwealth of Pennsylvania,                    :
Department of Transportation,                    :
Bureau of Driver Licensing                       :


BEFORE:         HONORABLE ROBERT SIMPSON, Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                              FILED: July 10, 2019

         Gonzalo Montanez (Montanez or Driver) appeals from a decision of the Court
of Common Pleas of Berks County1 (trial court) denying his driver’s license
suspension appeal. The trial court concluded Driver received timely notice of his
license suspensions when they were issued in 2008 and 2010 by the Pennsylvania
Department of Transportation (Department), while Driver was not licensed to
operate a motor vehicle. The trial court further concluded the Department properly
effectuated the suspensions in 2017, when facial identification software revealed
Driver had obtained a driver’s license using a different identity. After thorough
review, we affirm.




1
    The Honorable J. Benjamin Nevius presided.
                                        I. Background
       In 2006, Driver, who was then using the name Braulio D. DLeon (DLeon),
received a traffic citation under 75 Pa. C.S. § 1501(a) for driving without a license.
In 2008, still using the DLeon identity, Driver received a second citation for the same
offense. Driver pleaded guilty to both offenses and paid the associated fines.
       The second violation gave rise to a six-month suspension of his operating
privilege pursuant to 75 Pa. C.S. § 1532(b)(2). The Department’s records indicate a
notice of suspension was mailed to Driver under the DLeon name. It is undisputed
that Driver neither surrendered his driver’s license (having none to surrender) nor
sent the Department written acknowledgment of the suspension.2 Accordingly, he
never began receiving credit toward the suspension. It is also undisputed that Driver
continued operating a motor vehicle, still without possessing a driver’s license.
       In 2010, continuing to identify himself as DLeon, Driver received a citation
under 75 Pa. C.S. § 1543(a), relating to driving while operating privilege is
suspended. As before, he pleaded guilty and paid the associated fine. That citation
triggered an additional one-year suspension under 75 Pa. C.S. § 1543(c)(1). The
Department’s records indicate it again mailed notice of the suspension to Driver
under the DLeon name. Again, Driver neither surrendered a driver’s license nor sent
the Department a written acknowledgment of the suspension, so he never began
receiving credit toward that suspension. Once again, he continued driving despite
having no license to do so.


2
  When an unlicensed driver incurs a suspension, the suspension does not take effect until the
driver either obtains a license or submits a written acknowledgment of the suspension to the
Department. See 75 Pa. C.S. § 1540(b)(3) (suspension effective on date determined by
Department); Reproduced Record at 42-43, 45-46 (form suspension notices stating suspension
does not begin to run until driver’s license received by Department; driver who has no license must
submit written acknowledgment of suspension).


                                                2
      At all times during the period from 2006 through at least 2010, Driver held an
identification card issued by the Department to him in 2004 as DLeon. However,
Driver never possessed a driver’s license at any time prior to 2013.
      Driver obtained his first driver’s license in 2013, under the name of Montanez.
He obtained a commercial driver’s license (CDL) under the same name in 2016.
      In March 2017, Driver, as Montanez, renewed his driver’s license. At that
time, the Department used facial recognition software to compare Driver’s license
photograph to others in the Department’s database. Two potential matches were
found – DLeon and a previous holder of a Department identification card, Alfonso
Rodea (Rodea). All three identities – Montanez, DLeon, and Rodea – had different
Department identification numbers, addresses, dates of birth, and Social Security
numbers.
      In May 2017, the Department forwarded this information to the Pennsylvania
State Police for further investigation. In November 2017, after investigating and
interviewing Driver, the State Police advised the Department that Montanez, DLeon,
and Rodea were all identities used by Driver. The State Police recommended that
the Department merge the records of all three under Montanez and cancel the
identification cards issued under the DLeon and Rodea names. The Department did
so. Within two days after receiving the State Police report, the Department mailed
notices of the 2008 and 2010 suspensions to Driver as Montanez at the address listed
on the Montanez driver’s license.
      Driver appealed the Department’s suspensions to the trial court. In July 2018,
the trial court held a hearing at which Driver testified and the Department entered
exhibits. Driver testified he still lived at the same address listed under Montanez,
and had lived at that address since at least 2008. He denied having used the name



                                         3
Rodea. However, he admitted using the DLeon identity from at least 2004 through
2010.3 The Department submitted copies of its records relating to DLeon and
Montanez, including notations of mailing the 2008 and 2010 notices of suspension,
as well as documentation concerning the State Police investigation of Montanez,
DLeon, and Rodea.
       Driver contended he never received the 2008 and 2010 suspension notices
from the Department. He also asserted that by paying for training to obtain his CDL
in 2016, and subsequently leaving his previous job for a driving position in which a
CDL is required, he relied on the absence of suspensions. Consequently, he argued
he would be prejudiced by the Department’s late notice if the suspensions were to
take effect after such a long delay. Driver also argued the Department should have
used its facial recognition software to discover earlier that Montanez and DLeon
were the same person. He contended the Department’s delay in discovering his use
of multiple identities resulted in a denial of due process by depriving him of a timely
hearing on the suspensions.
       The trial court denied Driver’s appeal. Driver then appealed to this Court.
       In its opinion pursuant to Pa. R.A.P. 1925(a), the trial court explained it
credited the Department’s exhibits stating that notices of the suspensions were
mailed to Driver when those suspensions were imposed in 2008 and 2010. The trial
court found Driver’s testimony not credible, both in general and specifically with
regard to his claim that he did not receive the suspension notices. The trial court
pointed to evidence that the Department mailed the notices and that Driver misled

3
  Notably, Driver listed a different address with the Department in obtaining the DLeon
identification in 2004. He was still using that identification, reflecting that address, from 2008
through at least 2010 – a period during which, according to his testimony, he was living at the
address later shown on the Montanez license. He listed yet another address, for which he
completed an affidavit of residency, on his 2013 application for his learner’s permit.


                                                4
the Department by using false identities. The trial court found that Driver failed to
surrender his license in response to the suspension notices because he had no license
to surrender. Further, the trial court concluded that Driver invented his present
identity in 2013 in order to avoid his existing suspensions and obtain a license by
presenting the appearance of a clean driving history. Thus, the trial court found as
a fact that Driver received the 2008 and 2010 notices of the suspensions.
                                            II. Issue
       On appeal,4 Driver renews his arguments that he received no notice of his
suspensions until 2017, and that the delay caused him prejudice and deprived him of
due process.
                                        III. Discussion
       In 2008, after Driver received his second traffic citation for driving without a
license, the Department issued a suspension under 75 Pa. C.S. § 1532(b)(2). By
continuing to drive without a license after incurring the first suspension, Driver
incurred a second suspension in 2010 under 75 Pa. C.S. § 1543(c)(1). Driver
contends the Department did not notify him of either suspension until 2017.
       To succeed in challenging the license suspensions, Driver must establish two
factors. First, he must show unreasonable delay by the Department in imposing the
suspensions. Pokoy v. Dep’t of Transp., Bureau of Driver Licensing, 714 A.2d 1162
(Pa. Cmwlth. 1998). Second, he must prove he relied to his detriment on a belief,
arising from the Department’s delay, that no suspension would be imposed. Id. We
agree with the trial court that Driver failed to establish either factor.


4
  Our review of a trial court’s decision in a driver’s license suspension matter is limited to
determining whether the factual findings of the trial court are supported by competent evidence
and whether the trial court committed an error of law or abused its discretion. Renfroe v. Dep’t of
Transp., Bureau of Driver Licensing, 179 A.3d 644 (Pa. Cmwlth. 2018) (en banc).


                                                5
                                   A. Unreasonable Delay
       The trial court found as a fact that the Department timely notified Driver of
the suspensions in 2008 and 2010 respectively.                  The trial court accordingly
concluded there was no unreasonable delay by the Department in imposing the
suspensions. We agree for several reasons.
       Concerning the 2008 suspension, the trial court correctly observed that Driver
admitted pleading guilty to the 2010 citation for driving during the pendency of the
2008 suspension.         That admission and Driver’s related guilty plea directly
contradicted his argument that he did not know about the 2008 suspension. We
therefore agree with the trial court’s conclusion that Driver’s own testimony
eliminated any issue concerning his receipt of the 2008 notice of suspension. 5
Accordingly, we reject Driver’s argument of unreasonable delay by the Department
in notifying him of the 2008 suspension.
       Regarding both suspensions, Driver argues the trial court should not have
credited the Department’s records indicating it timely mailed the notices. Driver
points out that although the Department’s records state the notices of suspension
were mailed in 2008 and 2010, copies of the actual notices are not present, and there
is no indication of the address to which they were sent. Driver suggests the trial
court erred in inferring his receipt of the notices in the absence of a demonstrably
correct address in the Department’s records, because there is no affirmative
indication in the Department’s records that the notices were delivered.
       However, there is likewise no indication that either the 2008 or 2010 notice
was returned as undeliverable. Thus, the trial court permissibly accepted as credible
the Department’s records of mailing as evidence of Driver’s receipt of the notices.

5
 We also note with disapproval that, by Driver’s own admission, he still continued to drive without
a license even after pleading guilty in 2010 to driving while under the 2008 suspension.


                                                6
See Dep’t of Transp., Bureau of Driver Licensing v. Grasse, 606 A.2d 544 (Pa.
Cmwlth. 1991) (Department’s certification of driving record showing notice was
given is competent to establish notice was sent; Department not required to show
that licensee actually received notice). Driver failed to rebut that evidence. See
Kulick v. Dep’t of Transp., Bureau of Driver Licensing, 666 A.2d 1148 (Pa. Cmwlth.
1995) (merely denying receipt of suspension notice failed to satisfy licensee’s
burden to prove non-receipt); Grasse (presumption of receipt of notice not rebutted
by denying receipt).
      Moreover, Driver testified that at the time the notices were sent in 2008 and
2010, he was using the DLeon identification. The record indicates the DLeon
identification provided a different address from that associated with the Montanez
identification where Driver stated he has resided since at least 2008. Driver’s
averment that he did not receive the 2008 and 2010 notices cannot support an
inference that the Department’s alleged delay in providing notice was unreasonable,
because his own testimony suggests he was not residing at the address he provided
to the Department. See Commonwealth v. Zimmick, 653 A.2d 1217 (Pa. 1995)
(licensee estopped from arguing lack of notice of suspension, where he failed to
provide Department with his current address).
      Thus, to the extent there was any delay by the Department, Driver caused that
delay. As the trial court aptly observed:
      [Driver] offered no explanation as to why he applied for and obtained
      state [i]dentifications under three vastly different names. The only
      logical conclusion, based upon a review of [the Department’s exhibits],
      as well as [Driver’s] own admissions at the Hearing, is that [Driver]
      intentionally sought to deceive the Department. [Driver] now attempts
      to use the administrative confusion caused by his deception to advance
      what is essentially an estoppel defense. The only reason that [Driver]
      was able to obtain the Montanez License in the first instance is because
      he used different information and a different name to avoid the

                                            7
       suspension(s) associated with his 2006, 2008, and 2010 violations of
       Sections 1501 and 1543 of the Vehicle Code.

Montanez v. Dep’t of Transp. (Berks Cty. Docket No. 17-21788, filed October 23,
2018), slip op. at 9.
       Driver nonetheless contends the Department acted unreasonably in failing to
discover his deception sooner. He asserts that the facial recognition software that
revealed his use of multiple identities was available several years earlier6 and that
the Department should have used it to discover Driver’s multiple identities either in
2013 when he obtained a driver’s license under the name of Montanez, or in 2016
when he obtained a CDL under that name. Essentially, Driver argues that although
he acted unlawfully and intentionally in deceiving the Department by using multiple
fraudulent identities, the Department was at fault because his intended deception
succeeded for several years. Not surprisingly, Driver cites no authority whatsoever
for this argument. We reject it as baseless and improper.
       The trial court correctly concluded there was no unreasonable delay on the
part of the Department.
                                 B. Detrimental Reliance
       Having failed to establish the first of the two requisite factors, Driver cannot
succeed in his appeal. However, in the interest of completeness, we briefly discuss
the second factor. We again agree with the trial court, in that Driver failed to sustain
his burden of proving detrimental reliance on the absence of suspensions. Having
pleaded guilty in 2010 to violating the 2008 suspension, Driver demonstrated his
awareness of that suspension. Therefore, he cannot have reasonably relied on the


6
 Contrary to Driver’s suggestion, there is no evidence in the record indicating when such software
became available, when the Department obtained it, or when and to what extent the Department
implemented its use.


                                                8
absence of a suspension in obtaining either his 2013 driver’s license or his 2016
CDL.
       Notably, once Driver became licensed using the Montanez identity in 2013,
he did not surrender that license in order to commence the running of either
suspension. Instead, in 2016, he proceeded to train for and obtain a CDL using the
Montanez identity. Presumably, by using a new identity, he obtained both licenses
without disclosing the existence of his prior suspensions. Rather than demonstrating
reasonable detrimental reliance, his conduct demonstrates that he deliberately
deceived the Department by disguising his true identity.                  Driver cannot have
reasonably relied on the Department’s failure to discover his deception.7
                                C. Procedural Due Process
       In his final argument, Driver asserts the Department’s unreasonable delay in
issuing suspension notices deprived him of his opportunity for a timely challenge to



7
  We reject as facially meritless Driver’s suggestion that his conduct was harmless and should be
tolerated or excused because (he claims) he never injured anyone in an accident. His related
assertion that his driving record was good enough to allow him to obtain a CDL is also meritless.
He obtained the CDL under the Montanez identity. However, his traffic citations and suspensions
were issued under a different name (DLeon), address, date of birth, Department identification
number, and Social Security number. There is no evidence in the record that Driver disclosed the
DLeon record as his when pursuing either his driver’s license or his CDL. Indeed, the trial court
specifically concluded the purpose of creating the Montanez identity was to deceive the
Department concerning Driver’s past record.
        Driver argues, however, that he has had no citations since obtaining his driver’s license
and CDL. He suggests that imposing the suspensions now would not serve the Department’s
interest in protecting the public from unsafe drivers. We disagree. Moreover, the Department and
the public also have an interest in knowing the true identities of those who are operating motor
vehicles, in order to ensure that those persons are financially responsible in the event of an
accident. An individual who has repeatedly flouted the law by continuing to drive without a license
despite three citations and the imposition of two suspensions for that conduct, and who has
deceived the Department and the public by using multiple fraudulent identities while doing so,
cannot by any stretch of the imagination be called a safe or responsible driver.


                                                9
the suspensions. Because there was no unreasonable delay by the Department,
Driver’s due process argument also fails.
                                  IV. Conclusion
      For the foregoing reasons, we affirm the order of the trial court.



                                       __________________________________
                                       ELLEN CEISLER, Judge




                                         10
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gonzalo Montanez,                    :
                Appellant            :
                                     :
     v.                              :   No. 1150 C.D. 2018
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :
Bureau of Driver Licensing           :



                                 ORDER


     AND NOW, this 10th day of July, 2019, the order of the Berks County Court
of Common Pleas is AFFIRMED.




                                   __________________________________
                                   ELLEN CEISLER, Judge